Citation Nr: 0402270	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from January 1970 to March 
1973.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

Service connection is also in effect for diabetes mellitus, 
Type II, secondary to Agent Orange exposure, rated as 20 
percent disabling; and tinea versicolor and pedis, rated as 
10 percent disabling.  The veteran has collaterally raised 
issues of various other problems allegedly associated with 
diabetes mellitus, but he has not now pursued that or the 
issues of increased ratings other than with regard to PTSD, 
and those are not part of the current appeal.

During the course of the current appeal, the RO increased the 
veteran's rating for PTSD from 30 to 50 percent disabling.  
However, this is not the maximum, and the issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The RO also assigned temporary total ratings pursuant to 38 
C.F.R. § 4.29 for PTSD hospitalizations for the periods from 
July 1, 2002 to September 1, 2002; and from June 5, 2003 to 
August 1, 2003.



FINDINGS OF FACT

1. The evidence of record indicates that the veteran's PTSD 
is manifested by GAF ranging from a recurrent low of 40 and 
an occasional but fleeting high of 50, with persistent 
hallucinations and intrusive imagery, hypervigilance, an 
underlying paranoid and pessimistic outlook on life and 
fleeting but unexpressed suicidal ideation with memory 
deficits, hostility, rigidity, intermittent inability to 
perform activities of daily living, frequent nightmares, 
increased startle response and hostility, continual 
irritability and extreme paranoia, with virtual isolation, 
often literally, in the home and community.

2.  The veteran's PTSD alone results in total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met. 
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive private and VA psychiatric evaluations are in the 
file for comparative purposes.  The veteran has been seen for 
counseling of a variety of types, reports from which are also 
of record.  Some of the assessments within these reports will 
be cited below in the analysis of the case.

The veteran's prevalent psychiatric diagnosis is PTSD 
although he has shown elements of personality problems and 
depression with anxiety.

Statements are of record from various care givers including 
his readjustment counselor, dated in September 2001, to the 
effect that his PTSD symptoms have grown progressively 
stronger to the point where he has had grave personal 
difficulties including loss of employment.  He has been 
experiencing the full range of PTSD symptoms and has found it 
extremely difficult to socialize with others or maintain his 
personal composure while in a public or work environment, as 
a result of which he had been unable to find work.  It was 
the counselor's opinion that even with attempts at 
improvement the veteran was unemployable due to his PTSD.

Global Assessment of Functioning (GAF) studies have been 
undertaken on numerous occasions.  The GAF has ranged from 
recent 40 levels, to an occasional but short-lived 50.  He 
has been given a variety of medications which have modified 
his psychotic manifestations to include explosiveness but 
have the side-effects of lethargy and difficulty in thinking.

The veteran has long been an outdoorsman with kayaking and 
hiking, but primarily due to his psychiatric medications, he 
is no longer able to do these or other activities requiring 
any energy.  He worked for some time with computers but a VA 
examiner in February 2002 noted that while he could now 
sometimes work for a maximum of 3-4 hours at a time, he could 
no longer write computer code programs or other activities 
which he was formerly able to do.  An attempt was to be made 
to change medications so that his lethargy would not 
stalemate all attempts at getting back to some sort of job.

On VA hospitalization in July and August 2002, the veteran 
was described as having depression, intrusive thoughts and 
isolation.  He stayed at home most days and did not see 
friends or acquaintances and did not go out.  He played 
computer games sometimes at home, and his wife expected him 
to clean up the house while she was at work or took their 
child to day care, but he seldom did so. 

He had difficulty completing any projects, whether he was 
interested or not, and both energy and concentration were 
low.  He said he thought he had benefited some from the VA 
program but had developed a lack of consistency in attending.  
One examiner noted that a significant impediment to 
beneficial participation in PTSD treatment was his prevalent 
belligerently adversarial interactive style and attendant 
pervasive anger.  He was also hindered by his propensity for 
rigid intellectualization to the exclusion of alternative 
perspectives.  He was given extensive medications for his 
return to regular care, although it was felt that his return 
to his usual "outside" (i.e., nonhospital) environment might 
well cause him to deteriorate.  His current and highest GAF 
for the year was 40.

In another statement in September 2002, his readjustment 
counselor reiterated what he had previously stated, noting 
that he seemed to manifest even greater impairment at 
present.  His primary medications caused lethargy and memory 
problems as well as impairment of judgment and an inability 
to stay at a task.  It was noted that his most recent GAF had 
been 40 and that the ongoing therapist had assessed him as 
unemployable.

Also of record are statements from his spouse, herself a 
mental health professional who describes having watched her 
husband deteriorate.  He had previously been a computer 
analyst and they met after he had had 5 years of sobriety.  
He had been active in sports and functioned well.  Now, she 
explained, he was virtually non-functioning, had no friends 
or social activities and cannot remember anything.  He was 
unable even to do housework while she was working, and was 
unable to help take care of their child.  Although he had 
made an attempt to help with a computer system, he was unable 
to do this and had to be removed from that position.

The report of VA hospitalization in the summer of 2003 shows 
that he had virtual social isolation and classic PTSD 
symptoms including depression, unconventional thinking and 
concentration problems and thrill-seeking.  His GAF was 40.  
Diagnoses were PTSD and major depressive disorder.

Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has plummeted to a 
state where it is regrettably dismal.  

The Board notes that the veteran's record shows that he has a 
strong work ethic and has prided himself on his 
intellectualism and ability to master computer systems, etc.  
However, by all accounts, including that of his readjustment 
counselor and wife, he is clearly no longer able to fulfill 
those obligations to himself and his employers.  He no longer 
has the capacity to function physically within the work 
environment or the ability to concentrate or otherwise 
function mentally to handle the tasks at hand. 

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF hovers at 40 most of the time. 

The veteran has low self esteem; and behaves with hostility 
and increasingly antisocial mannerisms.  He has regular and 
significant sleep disturbance with nightmares, and is 
increasingly angry, frightened, paranoid and irritable.  His 
minimal attempts at socializations exhaust him and he 
regresses to staying alone at home and doing pretty much of 
nothing all of which causes stress and compounded self-
deprecation. 

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on what 
little remains of his fragile family life.  His social 
interactions are nil.  

The Board is grateful for insightful communications that have 
been provided by his wife and his readjustment counselor, 
which have shed enormous light onto his overall situation and 
mental health status.  

The veteran has made some spasmodic attempts to deal with his 
situation, but all in all, he seems to have relatively 
minimal insight.  He is hypervigilant and has sleep 
disturbances with paranoia, rendering him more nearly than 
not totally impaired in his social environment.  
Occupationally, he is now to the point where he cannot work, 
an opinion which is fully shared by any number of those who 
have submitted statements in his behalf.  

The Board finds that with resolution of all doubt in his 
favor, his symptoms more nearly than not fulfill the criteria 
for a 100 percent schedular evaluation for PTSD.


ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



